FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          November 9, 2021

                                        No. 04-21-00292-CV

                       TEXAS DEPARTMENT OF TRANSPORTATION,
                                     Appellant

                                                 v.

                   C-5 HOLDINGS, LLC and Stone Oak Storage Partners, Ltd.,
                                      Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-23191
                           Honorable Norma Gonzales, Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

       Appellant’s motion for an extension of time to file its reply brief is GRANTED.
Appellant’s reply brief is due on or before November 15, 2021.



           It is so ORDERED November 9, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT